Title: To Alexander Hamilton from William Seton, 16 April 1792
From: Seton, William
To: Hamilton, Alexander



My dear sir
New York 16 April 1792.

I received your Letter by the Express on fryday Morning, previous to which I had been relieving a few by purchases of Stock upon the Strength of the second extention of fifty thousand Dollars At Noon I went into the Market, but the applications were so numerous & so vastly beyond my expectation, I found it necessary to declare I could take but very small sums from each. However notwithstanding this, every one pressed forward & were so eager, that I could only take down names, upon a declaration that I would average the whole. This I did, that no one might be left without some relief—so that the investment of the 100,000 Dollars, goes to upwards of 80 Persons, from which you may form a judgment that your orders for purchase were well timed—at the same time it is an evidence of the great and universal distress which prevails, & which I am sorry to say is such that it would be utterly impossible to make purchases equal to the relief. However it cannot now be worse, and when the public mind calms down a little, it is to be hoped that good will arise out of evil—that the spirit of Industry, instead of Gambling will revive, and that the Stocks will come to their proper and real value.
I am with the highest esteem and respect   Dear sir.   Your Obliged Obed Hu Servt
Wm Seton
Alexr. Hamilton Esqr
